I agree with the general reasoning in Judge CULLEN'S opinion, but rest my vote in this case *Page 523 
solely upon the fact that the judgment entered herein on the report of the referee is contrary to the undisputed documentary evidence.
The situation here presented is made clear by a simple illustration: A. sues B. upon his promissory note; the case is sent to a referee to try the issues, who finds the execution of the note, the amount alleged to be due thereon and orders judgment therefor. On appeal the Appellate Division reverses on the law alone. On further appeal to this court the record discloses that the defendant pleaded and proved a discharge in bankruptcy and a general release, both of which were in law a satisfaction of the note; that the referee handed down the short form of decision, in which no reference was made to the documentary proof referred to, and the defendant filed an exception to the decision. It thus appears that by pleading, proof and exception the defendant has availed himself of every remedy afforded by the Code of Civil Procedure.
If it be true that this condition of the record does not present a pure question of law, then it follows that the defendant is remediless and the Code of Civil Procedure cannot be too speedily amended.
GRAY, MARTIN, VANN and WERNER, JJ., concur with PARKER, Ch. J.; CULLEN and BARTLETT, JJ., read dissenting memoranda.
Judgment reversed, etc.